Per Curiam •:
The order appealed from is affirmed, with ten dollars costs and disbursements. Laughlin, J., voted for affirmance on the ground that there is no injunction order outstanding now. Ingraham and McLaughlin, JJ., dissented on the ground that upon the denial of the motion to continue the injunction the preliminary injunction fell, and it was improper, therefore, to place in the order a statement that the motion by defendants to vacate the preliminary injunction was denied. Present — Ingraham, McLaughlin, Laughlin, Clarke and Houghton, JJ. Order affirmed, with ten dollars costs and disbursements.